 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMidot Management Corp., d/b/a Klein's Park Manorand Local 6, International Federation of HealthPersonnel, affiliated with International Longshore-man's Association, AFLCIO. Case 29-CA-5693March 13, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a charge filed on June 10, 1977, by Local 6,International Federation of Health Personnel, affili-ated with International Longshoreman's Association,AFL-CIO, herein called the Union, and duly servedon Midot Management Corp., d/b/a Klein's ParkManor, herein called Respondent, the General Coun-sel of the National Labor Relations Board, by theRegional Director for Region 29, issued a complaintand notice of hearing on July 29, 1977, againstRespondent, alleging that Respondent had engagedin and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(3) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on or aboutDecember 3, 1976, Respondent laid off employeesMary Jean Baptiste and Marie Lourdes Metellus,and that since on or about February 1, 1977,Respondent has failed and refused to recall, or offerto recall, said employees because of their union orprotected concerted activities. Respondent failed tofile a timely answer to the complaint.On December 21, 1977, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment with exhibits attached. Subse-quently, on January 3, 1978, the Board issued anOrder transferring the proceeding to the Board and aNotice To Show Cause why the General Counsel'sMotion for Summary Judgment should not begranted. Respondent filed a document entitled "Affi-davit in Opposition to Motion for Summary Judg-ment" along with an answer and a notice ofappearance. These documents were received by theBoard on January 23, 1978, 6 days after the deadlinefor receiving a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the235 NLRB No. 10National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or anyallegation in the complaint not specifically deniedor explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to be admit-ted to be true and shall be so found by the Board,unless good cause to the contrary is shown.The complaint and notice of hearing issued on July29, 1977, and duly served on Respondent on August2, 1977, specifically states that unless an answer tothe complaint is filed by Respondent within 10 daysof service thereof "all the allegations in the Com-plaint shall be deemed to be admitted by it to be trueand may be so found by the Board." According tothe record herein, and the uncontroverted allegationsof the Motion for Summary Judgment, counsel forthe General Counsel telephoned Respondent onSeptember 9, 1977, and left a message for Respon-dent's president advising that no answer to thecomplaint had been filed and if no answer was filedimmediately a Motion for Summary Judgment wouldbe filed. Respondent and its president failed torespond to this message.' On September 15, 1977,counsel for the General Counsel sent a letter bycertified mail to Respondent advising that unlessRespondent filed an answer by September 23, 1977,counsel for the General Counsel would move forsummary judgment. This letter was received byRespondent on September 16, 1977. No answerhaving been filed, counsel for the General Counseltelephoned Respondent's president on October 5,1977, and advised that a Motion for SummaryJudgment would be filed. Respondent's presidentclaimed to be unaware that a complaint had beenissued and requested copies of the complaint and theSeptember 15 correspondence and additional time toanswer. The requested copies were mailed to Re-' Respondent's president had also failed to return all pnor telephonecalls made by counsel for the General Counsel both with respect to theinvestigation of the charge and as to possible settlement.64 KLEIN'S PARK MANORspondent's president on October 5, 1977, and re-ceived by him on October 6. On October 11, 1977,Respondent filed a request for a 10-day extension oftime to file an answer, so Respondent could "hireproper attorneys." Thereafter, on October 17, theRegional Director issued an order extending time toanswer to October 25, 1977. Having not receivedRespondent's answer, counsel for the General Coun-sel spoke with Respondent's president on October 27,and advised him that no answer had been filed andthat the hearing had been postponed. Again, Respon-dent's president promised that an answer would befiled "immediately." No answer having been filed byRespondent by December 21, 1977, on that datecounsel for the General Counsel issued the Motionfor Summary Judgment herein which was receivedby and filed with the Board in Washington, D.C., onDecember 27, 1977.In his untimely document entitled "Affidavit inOpposition to Motion for Summary Judgment," withattached answer, Respondent's counsel asserts that"up to in or about the Fall of 1977" Respondentemployed an accountant who was "delegated to takecare of this matter," but who failed to do so due to"various disputes."2As we do not believe that theaforementioned circumstance constitutes good causewithin the meaning of Section 102.20 of the Board'sRules and Regulations for failure to file a timelyanswer, particularly in view of Respondent's repeat-ed promises to answer over an extended period oftime, and in view of Respondent's failure to file atimely response to the Notice To Show Cause, weshall grant the Motion for Summary Judgment.3On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTRespondent, a New York corporation with itsprincipal place of business in New York, New York,is and has been since December 1976 engaged in thebusiness of operating a private proprietary home, ahealth related facility for the aged, and providingother health related services. During the past year,which period is representative of its annual opera-tions generally, Respondent derived gross revenuesin excess of $250,000 from the operation of itsbusiness, purchased and caused to be transported toits place of business cleaning supplies, food, andother goods and materials valued in excess of $50,000in interstate commerce directly from States otherthan the State in which it is located, and purchased2 Respondent presents no other explanation for its failure to answer theinstant complaint, or for its untimely response to the Notice To Show Cause.3 See, e.g., Coast Container Service. Inc.. 226 NLRB 159 (1976); 0. R.and caused to be transported to its place of businesscleaning supplies, food, and other goods and materi-als valued in excess of $50,000 from other enterpriseslocated in the State of New York, each of whichother enterprises had received the said goods andmaterials in interstate commerce directly from Statesother than New York.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II1. THE LABOR ORGANIZATION INVOLVEDLocal 6, International Federation of Health Per-sonnel, affiliated with International Longshoreman'sAssociation, AFL-CIO, is a labor organization with-in the meaning of Section 2(5) of the Act.Ill. THE UNFAIR LABOR PRACTICESOn or about December 3, 1976, Respondent laidoff its employees Mary Jean Baptiste and MarieLourdes Metellus.4Since on or about February 1,1977, Respondent has failed and refused to recall, oroffer to recall, said employees because of theiractivities on behalf of the Union and/or because oftheir protected concerted activities for the purpose ofcollective bargaining and mutual aid and protection.Accordingly, we find that by the aforesaid conductRespondent has interfered with, restrained, andcoerced its employees in the exercise of rightsguaranteed them under Section 7 of the Act, and hasdiscriminated in regard to the hire and tenure andterms and conditions of employment of its employ-ees, thereby discouraging membership in a labororganization, and thereby has engaged in unfairlabor practices affecting commerce within the mean-ing of Section 8(a)(1) and (3) and Section 2(6) and (7)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade, traff-ic, and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.Cooper and Son, 225 NLRB 1255 (1976); Mr. Trailers Ld., 216 NLRB 1027(1975); Pat Malano, d/b/a PM Cartage Co., 216 NLRB 688 (1975).4 The complaint does not allege that the layoffs were violative of the Act.65 DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act, weshall order that it cease and desist therefrom, andthat it take certain affirmative action as set forthbelow designed to effectuate the purposes andpolicies of the Act.Having found that Respondent violated Section8(a)(3) and (1) of the Act by discriminatorily refusingto recall employees Mary Jean Baptiste and MarieLourdes Metellus from layoff; we shall order Re-spondent to offer them immediate and full reinstate-ment to their former jobs or, if such jobs no longerexist, to substantially equivalent positions, withoutprejudice to their seniority or other rights andprivileges and make them whole for any loss ofearnings they may have suffered by payment to themof sums equal to the amount they normally wouldhave earned as wages from the dates of the discrimi-natory refusals to recall them to the date of theRespondent's offer of reinstatement, less net earn-ings, in accordance with the formula set forth in F.W. Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977).5The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Respondent Midot Management Corp., d/b/aKlein's Park Manor, is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. Local 6, International Federation of HealthPersonnel, affiliated with International Longshore-man's Association, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. Mary Jean Baptiste and Marie Lourdes Metel-lus are employees within the meaning of Section 2(3)of the Act.4. By the acts described in section 1, above,Respondent has interfered with, restrained, coerced,and discriminated against employees in the exerciseof the rights guaranteed them in Section 7 of the Act,and thereby has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(3)and (1) of the Act.5. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Midot Management Corp., d/b/a Klein's Park Man-or, New York, New York, its officers, agents,successors, and assigns, shall:I. Cease and desist from:(a) Discouraging membership in Local 6, Interna-tional Federation of Health Personnel, affiliated withInternational Longshoreman's Association, AFL-CIO, by discriminatorily refusing to recall employeeswho were laid off, or by otherwise discriminating inregard to hire or tenure of employment or any termand condition of their employment.(b) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights guaranteed them by Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Offer immediate and full reinstatement to MaryJean Baptiste and Marie Lourdes Metellus to theirformer jobs or, if those positions no longer exist, tosubstantially equivalent positions, without prejudiceto their seniority or other rights and privileges, andmake them whole for any loss of earnings in themanner set forth in the section herein entitled "TheRemedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Post at its Brooklyn, New York, place ofbusiness copies of the attached notice marked "Ap-pendix."6Copies of said notice, on forms providedby the Regional Director for Region 29, after beingduly signed by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.I See, generally, Isis Plumbing &d Heatring Co., 138 NLRB 716 (1962).8 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."66 KLEIN'S PARK MANORAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in Local6, International Federation of Health Personnel,affiliated with International Longshoreman's As-sociation, AFL-CIO, or any other labor organiza-tion, by discriminatorily failing and refusing torecall, or offer to recall, employees who were laidoff, or by otherwise discriminating in regard tohire or tenure of employment or any term orcondition of employment.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed them by Sec-tion 7 of the Act.WE WILL offer to reinstate Mary Jean Baptisteand Marie Lourdes Metellus to their former jobsor, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to theirseniority or other rights and privileges, and makethem whole for any loss of pay suffered as a resultof being discriminatorily refused recall fromlayoff, with interest.MIDOT MANAGEMENTCORP., D/B/A KLEIN'SPARK MANOR67